Citation Nr: 1241360	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  10-35 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction (ED), including as secondary to medication used to treat service-connected disabilities.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for bilateral foot pain.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for a neck injury.

6.  Entitlement to service connection for residuals of a left middle finger laceration.

7.  Entitlement to service connection for a broken nose.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from February 2003 to May 2004.  Prior to his active service, the Veteran had lengthy reserve component service of unverified types from 1988 to the time of his active service in 2003, including a period of full-time active duty for training from November 1988 to March 1989.  The Veteran had additional unverified reserve service following his release from active duty.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board notes that, during the pendency of this appeal, a claim for total disability due to service-connected disabilities (TDIU) was granted, effective from November 7, 2009.
 
The Veteran requested a Videoconference hearing before the Board.  The requested hearing was conducted by the undersigned Veterans Law Judge in November 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

The Veteran alleges that he has ED as a result of medications required to treat his service-connected disabilities, especially PTSD.  The RO concluded that service connection was not in order because the Veteran did not provide medical opinion that ED was secondary to medications used to treat PTSD.  However, the Veteran primarily seeks VA medical care.  VA records establish that the Veteran did not report ED until after he began taking medications to treat PTSD.  VA treatment records establish that the Veteran's providers are treating him for ED.  The Board finds that further development to obtain a VA medical opinion addressing the Veteran's contention is required by the statutory duty to assist the Veteran to develop his claim.

Medical evaluation of the Veteran's complaints of headache ruled out a relationship to traumatic brain injury.  However, the Veteran continues to contend that he has headaches.  Further development to obtain a VA medical opinion addressing the Veteran's contention is required by the statutory duty to assist the Veteran to develop his claim.

Similarly, the Veteran complains of bilateral foot pain.  A diagnosis of plantar fasciitis, among other diagnosed foot conditions, has been assigned.  However, the provider who assigned that diagnosis did not indicate the etiology or onset of plantar fasciitis.  Further development of the Veteran's claim for service connection for bilateral foot pain is required.  

The Veteran's clinical records reflect that he was not treated for sleep apnea during his active service.  However, the clinical records associated with the claims file do not address the etiology of the Veteran's sleep apnea.  Further development of the Veteran's claim for service connection is required.

The Veteran contends that he sustained a neck injury, an injury to the left middle finger, and a broken nose in service.  The Veteran's service treatment records do not describe such injuries or reflect an incident in which the Veteran incurred several injuries.  However, the Veteran's post-service clinical records do not disclose that the Veteran incurred a neck injury, required stitches to the left middle finger, or incurred a broken nose after service, and the Veteran contends that he has residuals of such injuries.  The Veteran submitted a buddy statement from D.H.  Mr. H. stated that he was a medic and treated the Veteran for a bloody nose and lacerated finger during service.  The buddy statement indicates that the injury occurred between Al Assad Air Base and Bagdad Airport, but does not indicate where treatment was rendered after first-line treatment was provided by D.H.  Additional medical evidence is required.

The Veteran's testimony suggests that his service treatment records may not be complete.  The records of the Veteran's reserve component service since his active duty do not reflect when the Veteran was separated from reserve service, and do not include reserve service treatment records since the Veteran's active service in 2004.  A further attempt to obtain reserve component and active duty records is required.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the reserve unit he served in after he returned from active service.  Ask the Veteran to submit a separation document showing his separation from reserve component service or showing his current unit of assignment if he is still servicing in the reserves.  If the Veteran has retired, ask him to provide a copy of the reserve points list issued to him at separation or the last reserve points list he has in his possession.

2.  The Veteran should be asked for any information he has about the location where he received stitches for left middle finger injury.  In addition to the location of the facility, the Veteran should provide the name of the facility, the type of provider who provided the treatment, whether the Veteran was prescribed medications, and, if so where those medications were dispensed or purchased.  

3.  The Veteran should be asked to authorize release of post-service employment records, including employment history and physical, pre-employment clinical records, records of time lost from work, and the like.

4.  The Veteran should be asked whether he has applied for Social Security Administration (SSA) benefits, disability insurance benefits, or any other type of disability or income supplementation benefits.  Obtain any identified records, with the Veteran's consent, as appropriate, or advise the Veteran that it is his responsibility to submit them.

5.  In particular, the Veteran should be asked to provide photographs showing the shape and appearance of his nose prior to service as compared to post-service after the alleged injury.  The Veteran should also be asked to provide any photographs or fingerprints showing the shape or fingerprint of the left middle finger prior to the alleged injured and a current photograph or fingerprint showing the injury residuals.  

The Veteran should be asked whether any incident report related to an injury he incurred while on a helicopter while en route to the Bagdad airport.  He should be asked whether any other service member was injured at that same time.  

6.  Even if Veteran does not provide information described in paragraphs #1 through #5, make an additional attempt to obtain reserve records from 2004 to the conclusion of the Veteran's reserve service and make another attempt to obtain records from the Veteran's active service, including records of clinical treatment at any facility identified by the Veteran.  

7.  Obtain confirmation from the reserve component named by D.H. in the January 2009 buddy statement that D.H. served with the Veteran in Iraq and was a medic.  

8.  The Veteran should be asked to identify any non-VA medical, surgical, diagnostic, or other clinical treatment since May 2004.

9.  Obtain current VA treatment records from April 2010 to the present.

10.  Erectile dysfunction (ED).  The Veteran should be afforded genitourinary VA examination.  The examiner and the Veteran should be advised that the purpose of the examination is to determine the likelihood that the Veteran has current ED due to his service or treatment of a service-connected disability.  The examiner should be provided with a list of all service-connected disabilities and the medications used to treat those disabilities.
	Advise the VA examiner of the following:
The Veteran is entitled to service connection for ED if: 
	(i) he has a current disability; and, 
	(ii) there is medical or satisfactory lay evidence of in-service incurrence or aggravation of injury or disease, or chronicity and continuity of symptoms since service; and, 
	(iii) there is medical or satisfactory lay evidence of a nexus between the current disability and the Veteran's service, or chronicity and continuity of symptoms; or 
	(iv) there is medical evidence that ED is secondary to or aggravated by a service-connected disability or medications used to treat a service-connected disability, to include PTSD.  
	Advise the examiner that the legal requirements for establishing service connection are different where a Veteran contends that a disease or injury arose during reserve component service.  The Veteran contends that the disability at issue arose during or as a result of his active service and has not raised a contention that the disability at issue arises from a period of reserve service.   
	Then, the examiner should address the following questions: 
	(i).  Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran has current ED?  If so, when was the likely onset of ED?  
	(ii).  Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's ED was incurred during or as a result of service, or is secondary to or aggravated by a service-connected disability or medications used to treat a service-connected disability?  
	Acknowledge and discuss any lay evidence of a continuity of symptomatology.  
	Set forth the facts or information which form the basis for each opinion. 
	If it is less than likely that the Veteran's current ED is a result of his active service or any service-connected disability, or treatment of a service-connected disability, please provide an opinion as to the facts and factors resulting in current ED (if that disorder is present). 
	If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). 

11.  Headaches.  The Veteran should be afforded VA examination, to include neurological examination, if necessary, to determine whether the Veteran has a current headache disorder.  The examiner should be provided with a list of all service-connected disabilities and the medications used to treat those disabilities.  The examiner should review the Veteran's reserve service records, active duty records from 2003 to 2004, post-service reserve records, and post-service VA and private records, including those obtained on Remand, as well as the Veteran's lay statements and buddy statements.  
	Advise the VA examiner of the following:
The Veteran is entitled to service connection for a headache disorder if:
	(i) he has a current headache disability; and, 
	(ii) there is medical or satisfactory lay evidence of in-service incurrence or aggravation of the disorder or chronicity and continuity of symptoms since service; and, 
	(iii) there is medical or satisfactory lay evidence of a nexus between the current disability and the Veteran's service or chronicity and continuity of symptoms; or,
	(iv) there is medical evidence that a headache disorder is secondary to or aggravated by a service-connected disability or treatment of a service-connected disability.  If aggravation is present, the examiner may be asked to opinion as to the extent of aggravation.    
	Advise the examiner that the legal requirements for establishing service connection are different where a Veteran contends that a disease or injury arose during reserve component service.  The Veteran contends that the disability at issue arose during or as a result of his active service and has not raised a contention that the disability at issue arises from a period of reserve service.   
	Then, the examiner should address the following questions: 
	(i).  Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran has a current headache disorder?  If so, when was the likely onset?  
	(ii).  Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's headache disorder was incurred during service, as a result of service, or as secondary to or aggravated by a service-connected disability or medications used to treat a service-connected disability?  
	Set forth the facts or information which form the basis for each opinion. 
	If it is less than likely that a headache disorder is a result of the Veteran's or was aggravated by the Veteran's active service and it is less than likely that the headache disorder results from or is aggravated by any service-connected disability, or treatment of a service-connected disability, please provide an opinion as to the facts and factors resulting in the current headache or neck disorder. 
	If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). 

12.  Bilateral foot pain.  The Veteran should be afforded VA examination, to include neurological and/or orthopedic examinations as necessary, to determine whether the Veteran has a current foot disorder manifested by foot pain related to his active service.  The examiner should be provided with a list of all service-connected disabilities and the medications used to treat those disabilities.  The examiner should review the Veteran's reserve service records, active duty records from 2003 to 2004, post-service reserve records, and post-service VA and private records, including those obtained on Remand, as well as the Veteran's lay statements and buddy statements.  
	Advise the VA examiner of the following:
The Veteran is entitled to service connection for a foot disorder manifested by foot pain if:
	(i) he has a current foot disorder; and, 
	(ii) there is medical or satisfactory lay evidence of in-service incurrence or aggravation or chronicity and continuity of symptoms since service; and, 
	(iii) there is medical or satisfactory lay evidence of a nexus between the current disability and the Veteran's service, or chronicity and continuity of symptoms; or,
	(iv) there is medical evidence that a foot disorder is secondary to or aggravated by a service-connected disability or treatment of a service-connected disability.  If aggravation is present, the examiner may be asked to opinion as to the extent of aggravation.    
	Advise the examiner that the legal requirements for establishing service connection are different where a Veteran contends that a disease or injury arose during reserve component service.  The Veteran contends that the disability at issue arose during or as a result of his active service and has not raised a contention that the disability at issue arises from a period of reserve service.   
	Then, the examiner should address the following questions: 
	(i).  Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran has a current foot disorder?  
Assign a diagnosis for each current foot disorder, and provide an opinion as to the likely onset of each foot disorder.  
	(ii).  Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that a current foot disorder was incurred during service, as a result of service, or as secondary to or aggravated by a service-connected disability or as a result of treatment of a service-connected disability?  
	Acknowledge and discuss any lay evidence of a continuity of symptomatology.  
	Set forth the facts or information which form the basis for each opinion. 
	If it is less than likely that the Veteran's current foot disorder is a result of or was aggravated during his active service and is less than likely the result of or aggravated by any service-connected disability, or treatment of a service-connected disability, please provide an opinion as to the facts and factors resulting in each current foot disorder. 
	If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). 

13.  Residuals of a neck injury, residuals of a left middle finger laceration, residuals of a broken nose.  The Veteran should be afforded VA examination(s), to include orthopedic, neurologic, or other examinations, if necessary, to determine whether the Veteran has current residuals of a neck injury, of a finger laceration, and of a broken nose he alleges were incurred in the same incident in service.  The examiner should review the Veteran's reserve service records, active duty records from 2003 to 2004, post-service reserve records, and post-service VA and private records, including those obtained on Remand, as well as the Veteran's lay statements and buddy statements and any photographs the Veteran submits.  
	Advise the VA examiner of the following:
The Veteran is entitled to service connection if:
	(i) he has a claimed disorder; and, 
	(ii) there is medical or satisfactory lay evidence of in-service incurrence or aggravation or chronicity and continuity of symptoms since service; and, 
	(iii) there is medical or satisfactory lay evidence of a nexus between the current disability and the Veteran's service, or chronicity and continuity of symptoms since service; or,
	(iv) there is medical evidence that the claimed disorder is secondary to or aggravated by a service-connected disability or treatment of a service-connected disability.  If aggravation is present, the examiner may be asked to opinion as to the extent of aggravation.    
	Advise the examiner that the legal requirements for establishing service connection are different where a Veteran contends that a disease or injury arose during reserve component service.  The Veteran contends that the injuries to the neck, nose, and left middle finger arose during active service and has not raised a contention that the injuries were incurred during reserve service.   
	The examiner should address the following:
	(i).  Does the Veteran currently manifest residuals of a neck injury or manifest a "neck disorder" (other than service-connected tendinosis, left shoulder)?  If so, assign a diagnosis for each current disorder of the neck (other than service-connected tendinosis, left shoulder).  
	(ii).  Does the Veteran currently manifest residuals of a laceration, left middle finger?  If so, assign a diagnosis for each current residual.  
	(iii).  Does the Veteran currently manifest residuals of a broken nose?  If so, assign a diagnosis for each residual of the broken nose.  
	Then, the examiner should address the following questions: 
	(i).  Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran incurred a current neck disorder, the claimed left middle finger injury residual, or residuals of a broken nose, in service, to include as a result of a incident alleged to have occurred while the Veteran was on board a helicopter in 2004?  
	If a diagnosed neck, left middle finger, or nose disorder (other than service-connected tendinosis, left shoulder) is present, but it is your opinion that it was not incurred as a result of an incident on board a helicopter, provide an opinion as to the likely etiology and date of onset of the disorder or injury residual.  
	(ii).  Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran has a current neck disorder, left middle finger residual, or residuals of a broken nose, which is secondary to or aggravated by any service-connected disability or treatment of a service-connected disability?  	
	Acknowledge and discuss any lay evidence of a continuity of symptomatology and address the buddy statement submitted in January 2009 by D.H.  
	Set forth the facts or information which form the basis for each opinion. 
	If it is less than likely that the current neck disorder, left middle finger residuals, or residuals of a broken nose, are a result of or were aggravated during his active service and are less than likely the result of or aggravated by any service-connected disability, or treatment of a service-connected disability, please provide an opinion as to the facts and factors resulting in the current neck, left middle finger, or nose disorder. 
	If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). 

14.  Sleep apnea.  The Veteran should be afforded VA examination as necessary to determine whether the Veteran has a current sleep apnea disorder.  The examiner should be provided with a list of all service-connected disabilities and the medications used to treat those disabilities.  The examiner should review the Veteran's reserve service records, active duty records from 2003 to 2004, post-service reserve records, and post-service VA and private records, including those obtained on Remand, as well as the Veteran's lay statements and buddy statements.  The examiner should also review the report of VA examination conducted with respect to the Veteran's claim for service connection for residuals of a broken nose.  
	Advise the VA examiner of the following:
The Veteran is entitled to service connection for a sleep disorder if:
	(i) he has a current sleep disorder; and, 
	(ii) there is medical or satisfactory lay evidence of in-service incurrence, manifestation, or aggravation of the disorder, or evidence of chronicity and continuity of symptoms of a sleep disorder beginning in service and continuing to the present; and, 
	(iii) there is medical or satisfactory lay evidence of a nexus between the current sleep disorder and the Veteran's service, including through chronicity and continuity of symptoms; or,
	(iv) there is medical evidence that a sleep disorder is secondary to or aggravated by a service-connected disability or treatment of such a disability.  If aggravation is present, the examiner may be asked to describe the extent of aggravation.    
	Advise the examiner that the legal requirements for establishing service connection are different where a Veteran contends that a disease or injury arose during reserve component service.  The Veteran contends that the disability at issue arose during or as a result of his active service and has not raised a contention that the disability at issue arises from a period of reserve service.   
	Then, the examiner should address the following questions: 
	(i).  Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's sleep disorder was incurred or first manifested during active service?   
	(ii).  Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's sleep disorder has been chronic and continuous since service, or is a result of service, or is secondary to or aggravated by a service-connected disability (such as residuals of a broken nose, if that disability is shown to have resulted from an incident of service)?    
	Acknowledge and discuss any lay evidence of a continuity of symptomatology.  
	Set forth the facts or information which form the basis for each opinion. 
	If it is less than likely that the Veteran's current sleep disorder is a result of his active service or any service-connected injury or disability, or treatment of a service-connected disability, please provide an opinion as to the facts and factors resulting in current sleep disorder (if that disorder is present). 
	If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). 

15.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claims on appeal.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


